Citation Nr: 1042825	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2009 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2010, the Veteran participated in a video conference 
hearing before the undersigned.  A transcript is of record and 
has been reviewed.  During the hearing, the Veteran's 
representative waived local jurisdiction of evidence the Veteran 
planned to submit by mail after the hearing.  However, the Board 
has not received any additional evidence.  


FINDINGS OF FACT

1.  The evidence of record does not link the Veteran's bilateral 
hearing loss to his active duty service.  

2.  The Veteran's tinnitus was likely caused by in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107;  
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2010).  

2.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

With regard to the issue of entitlement to service connection for 
tinnitus, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

With regard to the issue of entitlement to service connection for 
bilateral hearing loss, the RO originally provided VCAA notice to 
the Veteran in correspondence dated in March 2009.  In that 
letter, the RO advised the Veteran of what the evidence must show 
to establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence necessary 
to substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  
   
In the March 2009 correspondence, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the RO 
has satisfied the requirements of Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records and VA medical center (VAMC) 
treatment records.  The private medical records identified by the 
Veteran were not relevant to the claims on appeal.  The RO 
provided a VA audiological examination in May 2009.  In that 
regard, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
medical records in the Veteran's claims file.  The VA examiner 
considered all of the pertinent evidence of record and the 
statements of the Veteran and explained in detail the basis of 
her opinion.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion for 
the issue of service connection for bilateral hearing loss has 
been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal.  Accordingly, the Board will 
proceed with appellate review.  

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and an organic 
disease of the neurological system (including sensorineural 
hearing loss) becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss

The Veteran states that his hearing loss is due to in-service 
noise exposure.  During the Board hearing, he testified that he 
was exposed to plane and artillery noise in the course of his job 
in aviation ordnance.  His duties included pulling safety pins 
from A4 fighter jets with the engines running and flying from 
Thailand to Vietnam, Laos and Cambodia to drop electronic 
listening devices.  He stated that he was exposed to wind, engine 
and artillery noise as a gunner during these missions.  The 
Veteran's DD 214 confirms his specialty as an ordnance mechanic 
and shows that he is in receipt of the Vietnam Service Medal with 
two Campaign Stars, a Vietnam Campaign Medal with Device and an 
Air Medal.  Due to the information contained in the Veteran's DD 
Form 214, the Board concludes that acoustic trauma is consistent 
with the circumstances of his service.  See 38 U.S.C.A. 
§ 1154(a).    

The Veteran underwent a VA examination in May 2009, the results 
of which showed a current hearing impairment in both ears as 
defined by 38 C.F.R. § 3.385.  The pure tone threshold results 
from the May 2009 examination are as follows:   




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
25
35
50
RIGHT
25
20
25
30
50

Speech recognition scores were 94 percent in the right ear and 98 
percent in the left ear.  The examiner diagnosed normal sloping 
to moderately severe sensorineural hearing loss bilaterally.  She 
opined that the Veteran's hearing loss is not a result of noise 
exposure in service and noted that hearing sensitivity was normal 
at separation.  The examiner explained that damage from noise 
exposure occurs at the time of the exposure, and a normal 
audiogram subsequent to the exposure verifies that the hearing 
recovered without a permanent threshold shift.  

Although the severity of the Veteran's bilateral hearing loss 
meets the threshold levels to be considered a disability as 
defined by VA regulation, the competent medical evidence does not 
show that this condition arose in or was aggravated by active 
duty service.  38 C.F.R. § 3.303.  The Board finds the VA 
examination report and opinion to be highly probative.  The 
examiner reviewed the claims file and provided the rationale 
behind her opinion.  Further, there is no evidence of hearing 
loss for 40 years after separation.  The May 2009 VA examination 
report is the only clinical evidence of hearing loss in the 
record.  For these reasons, the Board gives the examination 
report substantial weight.  

The only evidence that weighs in favor of the Veteran's claim is 
his lay statements that hearing loss began due to noise exposure 
in service.  Without medical training, laypersons, such as the 
Veteran, are not competent to comment on medical matters such as 
the etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There 
are circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  Here, however, clinical testing and expertise are 
required to determine the etiology of hearing loss.  The 
Veteran's statements offered in support of his claim are not 
competent medical evidence and do not serve to establish that 
hearing loss was incurred in service.  

The competent medical evidence of record does not show a 
relationship between the Veteran's service and his bilateral 
hearing loss.  Since the Board has found the VA examination 
report to be reliable, and since there is no competent medical 
evidence to the contrary, the Board is unable to grant service 
connection for bilateral hearing loss.  The preponderance of the 
evidence is against the Veteran's claims, the benefit of the 
doubt doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).  

Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

The Veteran received a VA examination in May 2009.  During the 
examination, the Veteran reported that he was exposed to jet 
noise as a crew member on two different types of planes, one with 
propellers and jet engines and another with turbo propellers.  He 
denied post-service noise exposure.  He reported that tinnitus 
began in service and is constant.  The original VA examiner 
referred the case for an ear disease opinion, which was also 
provided in May 2009.  The examiner opined that it is less likely 
as not that the Veteran's tinnitus is related to military 
service.  The examiner based her opinion on the lack of evidence 
in the claims file of any complaints of tinnitus during service 
and the lack of treatment for 40 years between service and the 
date of the examination.  

During the Veteran's Board hearing in February 2010, he again 
stated that he began suffering from tinnitus during service.  He 
stated that the tinnitus has been constant since that time.  The 
Veteran also explained that he was not provided ear protection 
when working on aircraft during service.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2007).  

In this regard, the Veteran has made repeated statements that he 
developed tinnitus as a result of exposure to aircraft noise 
during service.  He feels that his acoustic trauma is well-
established.  The Board notes that the Veteran's DD Form 214 
shows that his military occupational specialty was in ordnance 
mechanics.  As the examiner indicated, the Veteran's service 
treatment records do not show complaints of tinnitus.  However, 
he consistently reported that he began suffering from ringing in 
his ears during service.  

The Board notes that tinnitus is subjective, and the kind of 
condition to which lay testimony is competent.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The 
Veteran's contentions that he has experienced ringing in his ears 
since service are both competent and credible evidence upon which 
the Board may rely in making its decision.  

The only evidence unfavorable to the claim for service connection 
in this case consists of the May 2009 negative VA opinion.  This 
opinion was premised heavily on the fact that the Veteran did not 
report tinnitus in service.  However, as discussed above, the 
Veteran has competently and credibly reported that he began 
suffering from symptoms of tinnitus in service.  Also, the Board 
finds that noise exposure is consistent with his military 
occupational specialty in ordnance mechanics.  

The Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  The Veteran's statements regarding the onset and 
continuation of tinnitus establishes continuity of 
symptomatology, linking tinnitus to service.  See 38 C.F.R. § 
3.303(b).  Accordingly, the Board will resolve the benefit of the 
doubt in favor of the Veteran and grant service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

1.  Entitlement to service connection for bilateral hearing loss 
is denied.  

2.  Entitlement to service connection for tinnitus is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


